   Case 2:20-mj-08455-JSA Document 1 Filed 11/17/20 Page 1 of 4 PageID: 1




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA              : CRIMINAL COMPLAINT
                                      :
      v.                              : Honorable Joseph A. Dickson
                                      :
LARRY ORTIZ,                          : Mag. No. 20-8455
 a/k/a “Savage”                       :


       I, Matthew Popowicz, the undersigned complainant being duly sworn, state
the following is true and correct to the best of my knowledge and belief:

                            SEE ATTACHMENT A

     I further state that I am a Task Force Officer with the Drug Enforcement
Administration and that this complaint is based on the following facts:

                            SEE ATTACHMENT B



                        ___________________________________________________
                        Matthew Popowicz, Task Force Officer
                        U.S. Drug Enforcement Administration


Task Force Officer Popowicz attested to this Complaint
by telephone pursuant to F.R.C.P. 4.1


November 17, 2020                         at    District of New Jersey
Date                                            County and State


HONORABLE JOSEPH A. DICKSON                     _____________________________
UNITED STATES MAGISTRATE JUDGE                  Signature of Judicial Officer
   Case 2:20-mj-08455-JSA Document 1 Filed 11/17/20 Page 2 of 4 PageID: 2




                                ATTACHMENT A

                                  COUNT ONE
            (Possession with Intent to Distribute Methamphetamine)

      On or about November 17, 2020, in Union County, in the District of New
Jersey and elsewhere, the defendant,

                                 LARRY ORTIZ,
                                a/k/a “Savage,”

knowingly and intentionally did possess with the intent to distribute 50 grams
or more of methamphetamine, its salts, isomers, or salts of its isomers.

       In violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(A).
   Case 2:20-mj-08455-JSA Document 1 Filed 11/17/20 Page 3 of 4 PageID: 3




                                 COUNT TWO
     (Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

      On or about November 17, 2020, in Union County, in the District of New
Jersey and elsewhere, the defendant,

                                 LARRY ORTIZ,
                                a/k/a “Savage,”

in furtherance of a drug trafficking crime for which the defendant may be
prosecuted in a court of the United States, namely, possession with intent to
distribute 50 grams or more of methamphetamine, did knowingly possess a
firearm, namely a Smith & Wesson model SW40VE .40 caliber pistol, bearing
serial number RBZ4980, loaded with fourteen rounds of .40 caliber
ammunition.

      In violation of Title 18, United States Code, Section 924(c)(1)(A)(i).
   Case 2:20-mj-08455-JSA Document 1 Filed 11/17/20 Page 4 of 4 PageID: 4




                               ATTACHMENT B

       I, Matthew Popowicz, am a Task Force Officer with the Drug Enforcement
Administration. I am fully familiar with the facts set forth herein based on my
own investigation, my conversations with other law enforcement officers, and
my review of reports, documents, and photographs of the evidence. Where
statements of others are related herein, they are related in substance and part.
Because this Complaint is being submitted for a limited purpose, I have not set
forth each and every fact that I know concerning this investigation. Where I
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

      1.     Based on information acquired during an ongoing narcotics
investigation, law enforcement obtained a warrant to search the residence of
Larry Ortiz (“ORTIZ”) on or about November 16, 2020. Law enforcement
executed the warrant on November 17, 2020 and encountered ORTIZ at the
residence during the search.

       2.    During the search of ORTIZ’s residence, law enforcement
recovered, among other items, approximately 300 grams of a substance that
field-tested presumptively positive for the presence of methamphetamine, a
Smith & Wesson model SW40VE .40 caliber pistol, bearing serial number
RBZ4980 (the “Firearm”), loaded with fourteen rounds of .40 caliber
ammunition, and other assorted ammunition. The Firearm and the controlled
substances were stored together in an unlocked locked closet, amid personal
items of ORTIZ.
